Case 19-10744-elf       Doc 41     Filed 11/12/19 Entered 11/12/19 15:45:01             Desc Main
                                   Document Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     IN RE:                         )
                                    ) BANKRUPTCY NO. 19-10744
     TIFFANY E. RANDOLPH,           )
                                    ) CHAPTER 13
          Debtor,                   )
                                    )
     U.S. BANK TRUST, NATIONAL )
     ASSOCIATION, AS TRUSTEE OF THE )
     CABANA SERIES III TRUST,       )
                                    ) Docket No. ___________
          Movant,                   )
     v.                             )
                                    )
     TIFFANY E. RANDOLPH AND        )
     WILLIAM C. MILLER, TRUSTEE,    )
                                    )
          Respondents.              )

                                               ORDER
                      12th             November
       AND NOW, this _________ day of __________, 2019, upon the Motion of U.S. Bank

Trust, National Association, as Trustee of the Cabana Series III Trust for Relief From The

Automatic Stay, the Court hereby ORDERS that the Motion Is GRANTED and that the

automatic stay is MODIFIED with regard to the real property located at 2324 S. Croskey Street,

Philadelphia, Pennsylvania 19145 to permit the Movant to take any and all action necessary to

enforce its in rem rights and remedies under their Note, Mortgage and under applicable law.

       It is further ORDERED that this grant of relief from stay shall remain in full force and

effect, notwithstanding any subsequent conversion of this case to another chapter.



       The stay of the Order as provided under Rule 4001 (a)(3), F.R.B.P., is hereby waived.




                                        ______________________________________
                                         ERIC L. FRANK
                                         U.S. BANKRUPTCY JUDGE
